Citation Nr: 1718886	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rate of payment in excess of 60 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty service, in pertinent part, after September 1, 2010, from July 17, 2004 to December 24, 2005.  He was a member of the Army National Guard from April 2003 to May 2009, and has prior active duty service.

This matter comes before the Board of Veteran's Appeals (Board) on appeal of an October 2009 decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  The case has since been transferred to the Muskogee, Oklahoma VARO. 

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned at the St. Petersburg, Florida RO.  This case has been certified to the Board from the Atlanta, Georgia educational division.  

In May 2014, the Board remanded this case.


FINDINGS OF FACT

1.  The Veteran's creditable active duty service for Chapter 33 benefits is 526 days.

2. The Veteran was discharged for completion of his period of service, not for a disability.


CONCLUSION OF LAW

The criteria for a rate of payment in excess of 60 percent for educational assistance under Chapter 33, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313, 3322 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Chapter 33 

The Veteran contends that his period of service from December 15, 2008 to April 15, 2009, should be considered as qualifying service for his Chapter 33 benefits, and, specifically, that since he was separated from that period for a service-connected disability (posttraumatic stress disorder), he is entitled to the 100 percent rate.  

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.964.  The rate is 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640 (a).

The Veteran's service from July 17, 2004 to December 24, 2005, is a qualifying period of active service for Chapter 33 eligibility.  That period totaled one year, 5 months, and 11 days, or 526 days overall.  That service equates to a 60 percent rate of Chapter 33 benefits, which is the currently assigned rate.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640 (a).  The Veteran was released from that period of service for "COMPLETION OF REQUIRED ACTIVE SERVICE."  His separation code of LBK signifies "Expiration of Term of Service."  Thus, the Veteran was not separated for a service-connected disability from this period. 

The Veteran had additional service from December 15, 2008 to April 15, 2009.  The RO indicated that the Veteran had a period of a period of Active Duty for Special Work (ADSW).  This service is confirmed in a December 2008 document submitted with the recent Informal Hearing Presentation.  The RO has stated that the Department of Defense (DoD) does not recognize the period of ADSW service as creditable service for Chapter 33 benefits. 

Duties performed under ADSW may be for operational, support, or training purposes.  If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty.  VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not active duty for training.  DoD Directive 1215.6 defines ADSW as a tour of active duty to fulfill support requirements.  See also Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, 4.C.16.i.

The Veteran was not deployed overseas during the December 15, 2008 to April 15, 2009 period of service.  He indicated that he was stateside assisting with a parachuting competition.  The RO noted that he was participating in Recruiting and Retention Command during that time.  His DD 214 for that period does not indicate on the form that this was "ADSW" service nor is there correspondence from DoD indicating that this period of service was not active duty.  As such, the Board remanded this matter requires clarification.

In October 2014, correspondence was received from DoD.  DoD verified that the Veteran's service from July 17, 2004 to December 24, 2005 was qualifying service for Chapter 33 benefits and indicated that it totaled 526 days, as noted above.  However, DoD verified that the Veteran's service from December 15, 2008 to April 9, 2014 did not qualify for Chapter 33 benefits.  That period of service was under Title 32 U.S.C 501(f) (as shown on the DD Form 214) for ADSW and service for ADSW was excluded under the Post-9/11 G.I Bill (Chapter 33).  Service pursuant to U.S.C 501(f) is considered training by a member of the National Guard in the member's Federal status as a member of the National Guard of a State.  With regard to the Veteran's separation reason, DoD indicated that the Veteran did not in fact receive a disability discharge.  

The DD Form 214 for the later service noted the reason for separation was "COMPLETION OF REQUIRED ACTIVE SERVICE."  The authority for the separation was Army regulation, A.R. 635-200, Chap 4.  That provision allows for a service member to be separated upon expiration of enlistment or fulfillment of service obligation.  The separation code or separation program designator was "MBK."  This code is used when there is a voluntary release or transfer to another service component.

Accordingly, the Board finds that the Veteran's creditable active duty service for Chapter 33 benefits is 526 days and therefore he is not entitled to a benefits payment rate in excess of 60 percent under Chapter 33.


ORDER

Entitlement to a VA benefits payment rate in excess of 60 percent for educational assistance under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


